Title: Amendment to Report on Restoring Public Credit, [28 March] 1783
From: Madison, James
To: 


Editorial Note
For the background of this amendment, see Report on Restoring Public Credit, 6 Mar., and n. 20; JM Notes, 27 Mar. 1783, and n. 27. JM’s notes for 28 March (q.v.) permit no doubt that the wording of the amendment on the first page of his manuscript (fol. 433, cited above) includes at least one revision resulting from the discussion in Congress following the submission of the amendment. Effort has been made to restore JM’s original wording in the present text.
Most probably during the course of the debate, which focused upon the fractional weight to be given to slaves in allocating tax quotas among the states in proportion to their population, JM attempted on the second page (fol. 434) either to rephrase that portion of the amendment or to record the changes in it suggested and rejected during a part of the lengthy discussion. The legible residue of his jottings, which he partially effaced by heavy erasures, reads: “in proportion to the number of white Inhabitants of every age, sex & condition, and of the 1/2 of the number of all other inhabitants; which numbers shall be triennially taken & transmitted to the U. S. in Congs. Assembd. in such mode as they shall direct & appoint.”
On the second page there are other notations bearing upon the debate of 28 March, but they are not in JM’s hand. For these, see JM Notes, 28 March 1783, n. 2. 
[28 March 1783]
Rept of Come. to whom was transmitted the last paragraph of the Report on the establishmt. of a Revenue &c
All charges of war, and all other expences that have been or shall be incurred for the common defense or general welfare, & allowed by the U. S. in Congs. assembd. except so far as shall be otherwise provided for shall be defrayed out of a common Treasury, which shall be supplied by the several States in proportion to the whole number of free inhabitants & one half of the number of all other inhabitants of every age sex and condition except Indians not paying Taxes in each State; which number shall be triennially taken & transmitted to the U. S. in Congs. assembled, in such mode as they shall direct & appoint.
